DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on December 20, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nasu (2017/0338336) in view of Okumura (2013/0175549).
Nasu shows in Figs. 1, 3-4, 6 and related text: 
As for claims 1 and 6, a semiconductor device 1, comprising: 
a semiconductor substrate 22 of a first conductivity type P including a semiconductor material having a bandgap that is wider than that of the silicon ([0063], lines 6-7); 
a second-conductivity-type region 24 of a second conductivity type N provided in a surface layer of a first main surface of the semiconductor substrate; 
an insulated-gate field effect transistor ([0062]) with a trench gate structure 59 including a base region 24 and a source pad 10, the base region comprising the 
an insulating layer 27 disposed on the semiconductor substrate; 
a second-conductivity-type poly-silicon layer 35 of the second conductivity type provided on the first main surface of the semiconductor substrate, via the insulating layer; 
a first-conductivity-type poly-silicon layer 34 of the first conductivity type provided on the first main surface of the semiconductor substrate next to the second-conductivity-type poly-silicon layer, via the insulating layer, a side face of the first-conductivity-type poly-silicon layer being in contact with a side face of the second-conductivity-type poly-silicon layer; and 
a diode 29 formed by a pn junction 36 between the second-conductivity-type poly-silicon layer and the first-conductivity-type poly-silicon layer ([0072]), the diode including an anode pad 10 and a cathode pad 9, the anode pad being electrically connected to and in direct contact with the second-conductivity-type poly-silicon layer, the cathode pad being electrically connected to the first-conductivity-type poly-silicon layer, wherein 
the source pad is a metal film containing aluminum as a main constituent ([0075], line 5), and the anode pad is a metal film containing aluminum as a main constituent ([0075], line 5), the metal film of the anode pad being made of a single layer, being in direct contact with the second-conductivity-type poly-silicon layer, and being free of any barrier metal. 

As for claim 8, a semiconductor device 1, comprising: 

a second-conductivity-type region 24 of a second conductivity type N provided in a surface layer of a first main surface of the semiconductor substrate; 
an insulated-gate field effect transistor ([0062]) with a trench gate structure 59 including a base region 24 and a source pad 10, the base region comprising the second-conductivity-type region, the source pad being electrically connected to the second-conductivity-type region; 
an insulating layer 27 disposed on the semiconductor substrate; and 
one or more circuit parts 29 for protecting or controlling the insulated-gate field effect transistor, the one or more circuit parts being provided on the semiconductor substrate and including: 
     a poly-silicon layer 34/35 provided on the first main surface of the semiconductor substrate via the insulating layer, and 
     an electrode pad 9/10 electrically connected to and in direct contact with the poly-silicon layer, wherein 
the source pad is a metal film containing aluminum as a main constituent ([0075], lines 6-7), and 
the electrode pad is a metal film containing aluminum as a main constituent ([0075], lines 6-7), the metal film of the anode pad being made of a single layer, being in direct contact with the second-conductivity-type poly-silicon layer, and being free of any barrier metal. 

Okumura teaches in Figs. 1A, 1B, 2 and related text:
As for claims 1 and 8, a barrier metal 28 disposed on the second-conductivity-type region 15 ([0074]).

As for claim 6, the barrier metal is any one of a titanium film, a titanium nitride film, and a stacked film of the titanium film and the titanium nitride ([0074], line 2).
Nasu and Okumura are analogous art because they are directed to a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nasu with the specified feature(s) of Okumura because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to dispose a barrier metal on the second-conductivity-type region; and the barrier metal being any one of a titanium film, a titanium nitride film, and a stacked film of the titanium film and the titanium nitride, as taught by Okumura, in Nasu's device, in order to provide high breakdown field strength, high electron mobility and high thermal conductivity characteristics and enhance the performance of the device; and to prevent a metallic material in the contact hole from diffuse into a substrate. 
Therefore, the combined device shows the source pad being electrically connected to the second-conductivity-type region via the barrier metal. 

As for claim 2, the combined device shows the cathode pad is a metal film containing aluminum as a main constituent (Nasu: [0075], line 5), the cathode pad being in direct contact with the first-conductivity-type poly-silicon layer (Fig. 4). 

As for claim 7, the combined device shows the cathode pad is grounded (Nasu: Fig. 6), and 
the diode detects a temperature of the insulated-gate field effect transistor using temperature characteristics of the insulated-gate field effect transistor ([0081]-[0086]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811